Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  at line 2, the phrase “recessand” should read --recess and--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase “claim 3” should read --claim 4--.  Similarly at claim 4, the phrase “claim 1” should read --claim 3--. Appropriate correction is required. 
Claim 6 is objected to because of the following informalities:  the phrase “claim 1” should read --claim 2--.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the top fixing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites the limitation "the first recess" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In order to expedite the process of the prosecution, the Examiner assumes that Claim 5 depends from claim 4 and claim 4 depends from claim 3.
In order to expedite the process of the prosecution, the Examiner assumes that Claim 6 depends from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vettori et al. (US 2019/0361051 A1), hereafter Vettori.
Regarding claim 1, Vettori at fig. 1-4 discloses a probe apparatus, comprising: a signal transmission device 25, including a first transmission part 25A/25B and a second transmission part 27/39, and a first width [width of 25A as shown] of the first transmission part greater than a second width [width of 27, as shown] of the second transmission part; a probe 30, with an end connected electrically the second transmission part [see fig. 4A], and the probe 30 disposed below the second transmission part [Fig. 4A]; and a bottom fixing device 28A/28B, disposed below the signal transmission device [as shown at 4A], the bottom fixing device having a first penetrating hole 28l at an end, and the probe passing through the penetrating hole of the bottom fixing device [as shown at fig. 2B].
Regarding claim 2, Vettori at fig. 4A/4B discloses the probe apparatus of claim 1, the bottom of the end of the bottom fixing device includes a first recess 28h and the probe is located in the first recess. 
Regarding claim 3, Vettori at fig. 2A/2B discloses the probe apparatus of claim 1, and further comprising a signal lead-out device 26 connected electrically the first transmission part, and the signal lead-out device disposed on the first transmission part [as shown at fig. 2A/2B].
Regarding claim 4, Vettori at fig. 4A discloses the probe apparatus of claim 1, and further comprising a top fixing device 29 disposed on the signal transmission device.
Regarding claim 9, Vettori at fig. 4A/4B discloses the probe apparatus of claim 1, wherein the first penetrating hole 28h/28l further includes a third bore part [bore part of 28A for 30A] and a fourth bore part [bore part of 28B for 30D]; and a third bore diameter [diameter as shown] of the third bore part is greater than a fourth bore diameter [diameter as shown] of the fourth bore part.
Regarding claim 10, Vettori at fig. 4A/4B discloses the probe apparatus of claim 9, wherein the probe includes a third diameter part [30A] and a fourth diameter part [30D]; a third diameter [diameter of 30A] of the third diameter part corresponds to the third bore [bore part of 28A] diameter of the third bore part; and a fourth diameter [diameter of 30D] of the fourth diameter part corresponds to the fourth bore diameter of the fourth bore part [bore part of 28B for 30D].
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 5 calling for a probe apparatus comprising: the top fixing device includes a second recess at an end; the probe is located below the second recess; and the signal lead-out device passes through a second penetrating hole at the other end of the top fixing device. Dependent claims 7-8 are also allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 6 calling for a probe apparatus comprising: a substrate, disposed below the bottom fixing device, and having an opening; and a limiter, corresponding to the first recess and located in the opening and the probe passing through the limiter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 2, 2022